Me. Justice Chambliss
delivered the opinion of the Court.
This was a conviction under an indictment for unlawfully carrying a pistol. It appears that an officer came upon the defendant while operating a still, and the defendant reached over to a nearby log and secured a pistol and presented it in a threatening manner to the officer. This was a carrying of a. pistol for the purpose of being armed and brings the case within the statute. Page v. State, 3 Heisk., 199, note.
It is assigned as error that the judge in his charge instructed the jury that the ownership of the pistol had nothing to do with the question , of the defendant's guilt. There was no error in this instruction, as the question of ownership has no bearing.
The j udgment below is affirmed.